27 F.3d 526
FIRST ASSEMBLY OF GOD OF NAPLES, FLORIDA, INC., Plaintiff-Appellant,Deborah Lynn Cook, John Michael Webber, Toby Westfall, etc.,Brian Knies, etc., David Reed, etc., et al., Plaintiffs,v.COLLIER COUNTY, FLORIDA, Don Hunter, as Sheriff of CollierCounty, Florida, Defendants-Appellees.
No. 93-2399.
United States Court of Appeals,Eleventh Circuit.
Aug. 3, 1994.

Mark R. Dolan, Largo, FL, for appellant.
Maynard W. Schryver, Naples, FL, for appellees.
Gregory W. Hootman, Cindy R. Galen, Elinor E. Erben, Sarasota, FL, for Collier County.
Appeal from the United States District Court for the Middle District of Florida (No. 91-211-CIV-FTM-23), Sherman G. Finesilver, Judge, Sitting by Designation.
PETITION FOR REHEARING AND SUGGESTION OF REHEARING EN BANC
Before COX and DUBINA, Circuit Judges, and CLARK, Senior Circuit Judge.
PER CURIAM:


1
The petition for rehearing is DENIED and no member of this panel nor other Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure;  Eleventh Circuit Rule 35-5), the Suggestion of Rehearing En Banc is DENIED.


2
However, our previous opinion reported at 20 F.3d 419 (11th Cir.1994), is hereby modified to add the following footnote to the last word on page 424:


3
5 We observe that the Religious Freedom Restoration Act of 1993, 42 U.S.C.A. Secs. 2000bb to 2000bb-4, may apply to this case.  However, since it was not raised by either party, we decline to discuss it.


4
In all other respects, our previous opinion remains in full force and effect.